                Case 18-10512-KBO              Doc 2253           Filed 01/15/21     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              )
 In re:                                                       )      Chapter 11
                                                              )
 Zohar III, Corp., et al.,1                                   )      Case No. 18-10512 (KBO)
                                                              )
                                     Debtors.                 )      Jointly Administered
                                                              )
                                                              )      Related to Docket Nos. 2223 and 2251
                                                              )

                 ORDER AUTHORIZING FILING OF MOTION UNDER SEAL

          Upon consideration of the motion (the “Motion”)2 filed by Patriarch for entry of an order,

pursuant to section 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018, Local Rule 9018-1,

the Settlement Order, and the Settlement Agreement, authorizing Patriarch to file certain portions

of the Underlying Motion under seal; and a publicly viewable redacted version of the Underlying

Motion having been filed in these cases at Docket No. 2222; it appearing that there is good and

sufficient cause for the relief set forth in this Order; and the Court having found that it has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334(b), and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware dated as of

February 29, 2012; and the Court having found that venue of these cases and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that this

matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and the Court having found that notice

of the Motion has been given as set forth in the Motion and that such notice is adequate and no

other or further notice need be given; and that the legal and factual bases set forth in the Motion


 1
     The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
     Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
     (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
     Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
 2
     Capitalized terms not otherwise defined herein shall have the meanings afforded to them in the Motion.


57772/0001-21946829v1
                Case 18-10512-KBO          Doc 2253     Filed 01/15/21      Page 2 of 2




support the relief granted herein; and after due deliberation and sufficient cause appearing therefor,

it is hereby ORDERED:

         1.       The Motion is GRANTED as provided herein.

         2.       Patriarch is authorized to file those portions of the Underlying Motion that were

redacted in Docket No. 2222 (the “Sealed Material”) under seal.

         3.       The Sealed Material shall not be made available to anyone, except to the Court, the

U.S. Trustee, the Debtors, U.S. Bank, as indenture trustee, MBIA, the Zohar III Controlling Class,

Rand, Hussey, and other parties in interest as may be ordered or otherwise required by the Court,

and all parties receiving the Sealed Material shall maintain its confidentiality and the

confidentiality of its subject matter, including in connection with any pleadings filed with this

Court.

         4.       The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         5.       Patriarch is authorized and empowered to take all actions necessary to implement

the relief granted in this Order.

         6.       The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this order.




    Dated: January 15th, 2021                           KAREN B. OWENS
    Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE

                                                    2
57772/0001-21946829v1
